DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on April 21 of 2022, has been entered.  Claims 1-18 and 20 have been amended.  Claim 19 has been cancelled.  No claim has been added.  Claims 1-18 and 20 are still pending in this application, with claims 1, 7, 15 and 20 being independent.
 
Applicant’s amendment to the claims have overcome the rejections under 35 USC  112, as detailed in sections 11-24 of the previous Office Action (mailed December 21, 2021).  Therefore, the cited rejections have been withdrawn.
 
Allowable Subject Matter
Claims 1-18 and 20 are allowed.

The following is a statement of reasons for allowance:  
Applicant teaches an illumination device including a heat sink with a plurality of vertical external flat surfaces, a plurality of light source arrays coupled to the external flat surfaces; and a plurality of nano-optical lens arrays provided over the light source arrays and configured to redirect light from each of the light sources in each array to a plurality of horizontally disposed sub-fields of illumination defined below each light source array. In a first embodiment, at least one of the sub-fields of illumination targeted by one of the lenses in one of the nano-optical lens arrays being different to sub-fields of illumination targeted by another of the lenses in same, or a different one of the nano-optical lens arrays. In a second embodiment, the different sub-fields of illumination include at least one near and one far sub-field of illumination; with the near sub-field of illumination being illuminated by at least one of smaller heat sink surface area, lesser number or lamps, or lesser power output, than the far field of illumination, to uniformly illuminate equal or greater areas of the field of illumination. In a third embodiment, the light sources and lenses are disposed vertically, with conductors extending from a bottom of a base section of the heat sink, through an interior of the heat sink, and to a driver housing above the heat sink, to provide at least one of power or data. A method of illumination is also taught.
While the use and advantages of bollard mounted luminaries are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, as previously detailed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875